Citation Nr: 1641853	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  11-00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The appellant contends that he served with the recognized guerillas in the Philippines during World War II and seeks recognition as a veteran for purposes of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

The Board remanded the case for further development in December 2014.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Board also notes that there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the Virtual VA file reveals a notification letter that is duplicative of evidence in the VBMS file.  There are no other documents associated with the Virtual VA file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In April 2009, the appellant filed an initial application for a one-time payment from the Filipino Veterans Equity Compensation Fund based on his claimed qualifying service as a recognized guerilla.  

2.  The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met. 38 U.S.C.A. §§ 101, 501(a) (West 2014); 38 C.F.R. § 3.203 (2015); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103 (a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The United States Court of Appeals for Veterans Claims (Court) has held that the notice provisions impose a duty on VA to inform a claimant of the information and evidence necessary to establish veteran status. Palor v. Nicholson, 21 Vet. App. 325, 330-31 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases.").

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant. Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The RO provided the appellant with notification of the evidence needed to substantiate his claim in a September 2010 statement of the case (SOC), after the initial adjudication of the claim.  The issue was readjudicated by the RO in January 2011, September 2015, and March 2016 supplemental statements of the case (SSOCs), such that any timing error was cured. Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Accordingly, the appellant has received all required notice in this case for the issue on appeal, such that there is no prejudicial error in the content or timing of VCAA notice. See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has been no allegation of any error in the notice provided to the appellant. See Shinseki v. Sanders, 556 U.S. 396 (2009).

Moreover, in light of the binding certification by the service department regarding the claimant's claimed service, as discussed below, any § 5103 notification errors are non-prejudicial because the appellant is not entitled to the benefit sought as a matter of law. See, e.g., Valiao v. Principi, 17 Vet. App. 229, 232 (2003) and Palor, 21 Vet. App. at 332-33 (concluding that "because the appellant is currently ineligible for VA benefits as a matter of law based on [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error.").  Thus, VA's duty to notify has been satisfied.

The duty to assist the appellant has also been satisfied in this case. See Tagupa v. McDonald, 27 Vet. App. 95, 101-02 (2014) (holding that the duty to assist includes assisting a claimant in obtaining evidence necessary to establish veteran status).  On review, all necessary evidence relative to this claim has been obtained and is in the claims file.  The appellant has not identified any available, outstanding records that are relevant to the claim decided herein.  

The record includes written statements provided by the appellant.  The RO also requested service verification from the National Personnel Records Center (NPRC) on multiple occasions, in accordance with policies and procedures in place at that time, and later requested service verification from the Department of the Army.  See October 2009, July 2010, February 2015, and March 2015 requests.  See also Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that duty to assist requires new evidence submitted by claimant in support of request for verification of service must be submitted to the service department for review) and Tagupa, 27 Vet. App. at 96 (holding that absent evidence of a statutorily delegated duty, plain meaning of 38 C.F.R. § 3.203(c) requires service verification from the relevant service department).

In addition, the AOJ has completed the development directed in the prior remand.  In this regard, the AOJ requested verification of the appellant's reported service from the Department of the Army.  The AOJ also associated a copy of the portion of the Reconstructed Recognized Guerilla Roster (RRGR) that listed the appellant's name under an alias.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with December 2014 remand directives. 

For these reasons, the Board concludes that VA has fulfilled the duties to notify and assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require. 

Section 1002(c)(2) provides that, if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto. See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA. See 38 C.F.R. § 3.203(c) and Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In summary, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his or her service. Soria, 118 F.3d at 749; Tagupa, 27 Vet. App. at 100 (citing Duro).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.

In April 2009, the appellant filed an initial application for a one-time payment from the Filipino Veterans Equity Compensation Fund based on his claimed qualifying service as a recognized guerilla.  He indicated that he served as a recognized guerilla with D Company, 1st Battalion, 2nd Sulu Infantry Regiment from March 1, 1945.  The document submitted by the appellant did not include a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a).  Therefore, the RO was required to request verification from the service department.

In the October 2009 request, the RO noted that the appellant's name was listed in the RRGR maintained by the RO.  In a December 2009 response, the NPRC indicated that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.

In February 2015, the AOJ requested verification of service from the Department of the Army based on the Court's holding in Tagupa.  This request included detailed information regarding the dates, locations, and units of the appellant's claimed service, as well as identifying information, such as his date of birth, parentage, place of birth, variations of the spelling of his name, and aliases under which the appellant may have served.  The request included copies of evidence, including the appellant's identification card; VA Form 9; certificate of appreciation from Philippine Veterans Legion; list of unit members of D Company, 1st Battalion, 2nd Sulu Infantry regiment; certificate of continuous membership of the American Legion, stocks certificate; and an April 2010 certificate from the Armed Forces of the Philippines.  In addition, the AOJ also noted that the appellant's name was listed in the RRGR maintained by the RO.

In a February 2015 report of contact, the appellant indicated that he did not have a PA AGO Form 23, nor did he remember being issued one.

In a September 2015 written response, the Department of the Army indicated that, based on review of the information provided and official information contained in Army records maintained by the NPRC, they were unable to change their previous negative service determination for the appellant.  It was noted that the appellant's claims folder did not contain an AGO Form 23.  The Department of the Army also indicated that it conducted searches for claims folders under the appellant's aliases as well, and while a second claims folder was identified with one of the appellant's aliases, it did not contain an AGO Form 23.  The Department of the Amy noted that they had identified the approved official Guerilla roster with a possible variation of the appellant's name, but in order to verify service, they must have the AGO Form 23 which showed the same unit information as the roster.  Although the name appeared on the official Guerilla roster, the roster itself was insufficient evidence to determine that the listing pertained to the appellant.  In addition, under the guidance established by the Department of the Army for the post-war recognition program, they were not able to accept the Certifications from General Headquarters, Philippines Veterans Affairs Office, as verification of service.

In summary, the service department has certified that the appellant did not have the requisite qualifying service.  This verification is conclusive and binding on VA, such that VA has no authority to change or amend the finding.  As such, the basic eligibility criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund have not been met, and the claim must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


